Citation Nr: 1314999	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  12-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  The Veteran experienced noise exposure during his service as an Air Force pilot.

2.  The Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the April 2010 notice letter sent prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further explained how VA determines the disability rating and effective date once service connection is established.  Prior to the expiration of 30 days from the date of that letter, the Veteran responded without identifying any additional evidence that needed to be obtained and requested that the claim be decided as soon as possible.  For these reasons, the Board finds that the April 2010 notice letter satisfied VCAA notice requirements with respect to the claim and no further notice is needed.    

Regarding VA's duty to assist in claims development, the Board notes that the claims file contains all available evidence pertinent to the claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained or otherwise submitted and are associated with the record.  Additional pertinent treatment records found in the Veteran's Virtual VA file were considered by the RO in the first instance.    

The Veteran was afforded with a medical examination in connection with the claim in November 2009, and an addendum report was obtained in April 2010.   The November 2009 VA medical examiner interviewed the Veteran and considered the Veteran's reported history of tinnitus symptomatology and its onset.  The April 2010 VA medical reviewer considered the Veteran's history of in-service noise exposure, the prior VA medical examination report, and treatment for and onset of tinnitus as documented in the claims file and, thereafter, provided a medical opinion regarding the likelihood that the Veteran's currently diagnosed tinnitus was causally related to the Veteran's in-service noise exposure.  The VA medical reviewer had sufficient facts and data on which to base a medical opinion, and the medical opinion was supported by adequate rationale.  For these reasons, the Board finds that the medical examination provided and medical opinion obtained are adequate.  No further medical examination or medical opinion is needed.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Analysis

In the present case, the Veteran has asserted that current tinnitus was caused by acoustic trauma sustained due to exposure to jet noise while serving in the United States Air Force as a pilot.  The Board has thoroughly reviewed all the evidence in the record.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is diagnosed with tinnitus, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Initially, the Board notes that there is ample evidence of record showing that the Veteran currently suffers from tinnitus.  For example, the Veteran told the November 2009 VA medical examiner that he has constant tinnitus in both ears that varies in intensity.  In June 2009, the Veteran similarly told a treating VA audiologist that he had ringing in both ears.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is established by the record and the issue of whether the Veteran has a current disability is not in dispute; therefore, the Board will next consider whether the record supports a finding of in-service incurrence.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran's current tinnitus is causally or etiologically related to the Veteran's period of active military service, to include in-service noise exposure.  At the outset, the Board finds the Veteran's competent lay account of having been exposed to military noise to be consistent with the circumstances of his service as an Air Force pilot and is, therefore, deemed credible.  However, the Veteran's service treatment records are absent of complaints, findings, or treatment for tinnitus.  In fact, the evidence of record indicates that the onset of tinnitus symptomatology occurred many years after service.  When the Veteran underwent audiological examination in November 2009, he reported that he had had bilateral tinnitus since 1982.  Thus, by the Veteran's account, tinnitus had its onset eighteen years after service separation.  Although the Veteran has since written that the statement that he had tinnitus since 1982 was incorrect, he has only vaguely asserted that he has had tinnitus "for years" and has not identified a date of onset.  He has not alleged that tinnitus had its onset during active service.  Thus, as the Veteran provided more specific information regarding the onset of tinnitus symptomatology at the November 2009 VA audiological examination and was not likely to have misreported the onset of his tinnitus at that time, the Board finds the Veteran's subsequent vague assertions that he has had tinnitus "for years" to be of lesser probative value.  The absence of complaint, diagnosis, or treatment for tinnitus until 1982 is one factor that tends to weigh against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint or medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The competent medical opinion evidence of record further weighs against finding that there is a nexus relationship between the Veteran's claimed tinnitus, which first manifested many years after service separation, and service.  Although the November 2009 VA medical examiner did not provide a medical opinion regarding the likelihood that the Veteran's claimed tinnitus was causally related to service, a medical opinion was later obtained in April 2010.  After reviewing the claims file, to include the Veteran's service treatment records, post-service treatment records, and the November 2009 VA audiological examination report, the VA medical reviewer concluded that the Veteran's bilateral tinnitus was less likely as not the result of in-service acoustic trauma.  In support of the medical opinion, the VA medical reviewer noted that there was no complaint or diagnosis of tinnitus found in the Veteran's service treatment records, and the claims file itself contained no clinical indication of the presence of tinnitus within a time frame which would allow it to be related to military service.  The VA medical reviewer considered the Veteran's report of the onset of tinnitus symptomatology, current tinnitus symptomatology, past noise exposure, as well as medical treatment records during and after service, when providing the medical opinion.  There is no competent medical opinion to the contrary of record, and the VA medical opinion is supported by sufficient rationale.  Therefore, the Board affords the VA medical reviewer's opinion significant probative value.    

Although the Veteran has repeatedly asserted that he currently suffers from tinnitus due to in-service noise exposure, the Board affords the opinion provided by the VA medical reviewer more probative value.  The VA medical reviewer, unlike the Veteran, has medical expertise in auditory matters and is able to render a competent medical opinion regarding the likelihood that the Veteran's tinnitus is related to service.  While the Veteran is competent to report the onset of tinnitus, he is not competent to render an opinion regarding its etiology.  The Veteran has stated that he has had tinnitus for years; however, he has not alleged that tinnitus had its onset during active service.  For these reasons, the VA medical opinion far outweighs the Veteran's unsupported lay assertion that tinnitus is related to active service.  

For the foregoing reasons, the preponderance of the evidence weighs against the award of service connection for tinnitus; therefore, service connection must be denied.  In reaching this conclusion, the Board notes that, the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the Veteran's claim in this case, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


